DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10 – 12 are currently pending.
The abstract submitted on 10/04/2019 is accepted.
The oath submitted on 10/04/2019 is accepted.
The drawings submitted on 10/04/2019 are accepted.
The IDS submitted on 10/04/2019; 09/01/2020; 01/25/2021; 03/16/2021; 07/08/2021 has been considered.
Foreign priority to JP 2017-076632 is noted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US 20200267791 A1) in view of Siomina et al. (US 20210105646 A1). 

Regarding claim 10, Yilmaz et al. discloses a user device (Yilmaz et al., FIG. 3 UE 105, in relation to FIG. 7), comprising: 
a receiver (Yilmaz et al., FIG. 7, receiver 706) that receives a measurement configuration (Yilmaz et al., FIG. 3, [0070] the master node creates the final RRC connection reconfiguration message including both MCG and SCG configurations and sends it to the UE) from each of a master node (Yilmaz et al., FIG. 3, master node 120) and a secondary node (Yilmaz et al., FIG. 3, secondary node 110) during dual connectivity in which the user device is connected to the master node and the secondary node (Yilmaz et al., FIG. 3, [0070] in response to receiving the UE’s LTE capability information, NR measurement capabilities, the master node then forwards the NR RRC message containing the LTE+NR capability information to the secondary node, where the secondary node selects an NR SCG configuration based on the received LTE+NR capability information/joint capability information), and 
a processor (Yilmaz et al., FIG. 7, data processing system (DPS) 702) that measures reception quality of a target cell for a number of carriers based on the measurement configuration (Yilmaz et al., [0064] thanks to the mutual intelligibility between master and secondary network nodes, a master eNB (MeNB) is able to maintain the RRM measurement configuration of the UE for mobility procedures, where, the MeNB may decide to ask a secondary eNB (SeNB) to provide additional resources (serving cells) for a UE, based on the received measurement reports in relation to [0110] where the NR gNB selects the SCG configuration, ensuring the LTE+NR capabilities are not exceeded and the LTE eNB sends the LTE RRC connection reconfiguration message to the UE [a UE that receives RRM measurement configuration and sends measurement capabilities or measurement reports inherently performs measurements]).
Yilmaz et al. does not expressly disclose the number of carriers is adjusted between the master node and the secondary node in order not to exceed a number of measurements that can be performed.
Siomina et al. for example, from an analogous field of endeavor (Siomina et al., [0182] a first radio network node and a second radio network node may configure a first radio measurements and a second radio measurements, respectively, to be performed by a UE) discloses the number of carriers is adjusted between the master Siomina et al., [0244] the first radio network node may use the obtained carrier status information for controlling, or allowing to add or forcing to deconfigure or deactivate some CCs, such that the total number of all CCs and/or CCs of a certain type and/or in a certain RAT configured for the UE by all nodes does not exceed the corresponding threshold or UE capability).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the number of carriers is adjusted between the master node and the secondary node in order not to exceed a number of measurements that can be performed as taught by Siomina et al. with the system of Yilmaz et al. in order to allow for controlling a CC configuration (Siomina et al., [0244]).

Regarding claim 11, Yilmaz et al. - Siomina et al. disclose the number of carriers is adjusted between the master node and the secondary node (Siomina et al., [0241] the first radio network node may use the obtained carrier status information for configuring CCs for the UE, or not configuring as CC or deconfiguring CC on carriers used as CCs by the second radio network node).  The motivation is the same as in claim 10.

Regarding claim 12, Yilmaz et al. discloses a radio communication method (Yilmaz et al., FIG. 3), comprising: 
Yilmaz et al., FIG. 3, [0070] the master node creates the final RRC connection reconfiguration message including both MCG and SCG configurations and sends it to the UE) from each of a master node (Yilmaz et al., FIG. 3, master node 120) and a secondary node (Yilmaz et al., FIG. 3, secondary node 110) during dual connectivity in which the user device is connected to the master node and the secondary node (Yilmaz et al., FIG. 3, [0070] in response to receiving the UE’s LTE capability information, NR measurement capabilities, the master node then forwards the NR RRC message containing the LTE+NR capability information to the secondary node, where the secondary node selects an NR SCG configuration based on the received LTE+NR capability information/joint capability information), and 
measuring reception quality of a target cell for a number of carriers based on the measurement configuration (Yilmaz et al., [0064] thanks to the mutual intelligibility between master and secondary network nodes, a master eNB (MeNB) is able to maintain the RRM measurement configuration of the UE for mobility procedures, where, the MeNB may decide to ask a secondary eNB (SeNB) to provide additional resources (serving cells) for a UE, based on the received measurement reports in relation to [0110] where the NR gNB selects the SCG configuration, ensuring the LTE+NR capabilities are not exceeded and the LTE eNB sends the LTE RRC connection reconfiguration message to the UE [a UE that receives RRM measurement configuration and sends measurement capabilities or measurement reports inherently performs measurements]).
et al. does not expressly disclose the number of carriers does not exceed a number of measurements that can be performed.
Siomina et al. for example, from an analogous field of endeavor (Siomina et al., [0182] a first radio network node and a second radio network node may configure a first radio measurements and a second radio measurements, respectively, to be performed by a UE) discloses the number of carriers does not exceed a number of measurements that can be performed (Siomina et al., [0244] the first radio network node may use the obtained carrier status information for controlling, or allowing to add or forcing to deconfigure or deactivate some CCs, such that the total number of all CCs and/or CCs of a certain type and/or in a certain RAT configured for the UE by all nodes does not exceed the corresponding threshold, or UE capability).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the number of carriers does not exceed a number of measurements that can be performed as taught by Siomina et al. with the system of Yilmaz et al. in order to allow for controlling a CC configuration (Siomina et al., [0244]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Axmon et al. (US 20160088534 A1) is cited to show a network node that may query a wireless device to determine whether it can support acquisition of target-cell information while simultaneously maintaining one or two active .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416